Plaintiff in error, Fred Hood, was convicted of grand larceny, and his punishment fixed at imprisonment in the penitentiary for the term of one year. From the judgment rendered on the verdict December 10, 1920, an appeal was taken by filing in this court on June 4, 1921, a petition in error with case-made. Pending the determination of the appeal, his counsel of record filed a motion to dismiss said appeal, which motion is sustained, and the appeal herein is dismissed, and the cause remanded to the lower court. Mandate forthwith. *Page 144